Citation Nr: 1200904	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left lower extremity disability, to include the knee, foot, and toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability of the left lower extremity.  A review of the record shows that further development is necessary prior to analyzing the claim on the merits.

In 1998, the Veteran developed vascular stenoses and ulcerated plaque in his left superficial femoral artery, for which he underwent angioplasty.  

The Veteran maintains that his vascular disability in his left lower extremity is related to his military service.  According to his June 2010 claim, the Veteran indicated that, during basic training, in addition to other schooling, he received training in pole climbing which entailed stringing long wire antennas in Panama.  He described an incident in which he fell down a pole after a gaff or spike came out of his boot.  He stated that when he hit the ground, his left leg jammed into the pole just above his knee.  He developed numbness in his left toe and went on sick call because of it.  The Veteran states that he has experienced this numbness ever since.   
The available service treatment records do not show any vascular and/or left lower extremity complaints, treatment, or diagnoses.  Separation examination report dated in April 1955 indicates that clinical evaluation of the Veteran's vascular system, lower extremities, and feet were normal.  The RO requested any additional service treatment records in light of the Veteran's contention that he was treated for numbness in the left foot during service, however, none were found.  The National Personnel Records Center, in September 2010 correspondence, indicated that the requested service treatment records may have been destroyed in a fire in 1973.  

Nonetheless, in support of his claim, the Veteran submitted an October 2011 medical statement from his private physician, Dr. G.W.L.  According to such statement, Dr. G.W.L. noted the Veteran's contention that his current vascular problem in the left lower extremity is related to an injury to his left lower extremity while stationed at Fort Riley in 1953.  In review of the records, Dr. G.W.L. noted one episode of possible acute gout of the left ankle in 1971 as well as left foot cellulitis in November 2003.  Dr. G.W.L. stated that neither gout nor cellulitis are known causes of isolated vascular stenoses and therefore concluded that they are not related.  Dr. G.W.L also indicated that he certainly cannot prove that the injury that occurred in 1953 caused the arterial stenosis either, but noted that the Veteran has certainly not suffered from chronic gout and he only had cellulitis on one occasion with complete resolution following antibiotic therapy. 

As indicated, the Veteran reports having experienced numbness in his left lower extremity during service and ever since; he, as a layperson, is competent to do so as his symptoms are readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his current disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

A review of the record shows that the Veteran has not yet been afforded a VA examination to ascertain the etiology of any current vascular disability in his left lower extremity.  Although Dr. G.W.L. rules out potential causes of the Veteran's vascular disability, he does not provide a nexus between current disability and service.  Thus, in light of the Veteran's lay statements, as well as Dr. G.W.L.'s October 2011 medical statement, the Board finds that the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed vascular disability of the left lower extremity.   All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner. 

The examiner is requested to diagnose any vascular disability of the left lower extremity found to be present, and then opine whether it is at least as likely as not that the Veteran has a vascular disability of the left lower extremity that is related to, or had its onset, in service.  In doing so, the examiner must reconcile the opinion with Dr. G.W.L.'s October 2011 statement, and acknowledge and discuss the Veteran's competent lay testimony regarding the continuity of left lower extremity symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



